Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 02/10/2021 are accepted. Claims 19, 21, 30, 33, and 38 are amended.
	Applicant’s amendments to the drawings filed 02/10/2021 are accepted.
Response to Arguments
2)	Applicant’s arguments, see Page 10, section titled “Drawing Objections”, filed 02/10/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see Page 10, section titled “Specification Objections”, filed 02/10/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
	Applicant’s arguments, see Page 10, section titled “Claim Objections”, filed 02/10/2021, with respect to the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments with respect to claims 19-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
3)	Claims 24 and 35 are objected to because of the following informalities:
Claim 24, lines 2-5, recite the limitation “wherein the injection needle assembly is configured to couple to a medicament delivery device comprising a cartridge for medicament, and wherein the sealing membrane is configured to seal the distal end of the injection needle prior to the injection needle assembly being coupled to said medicament delivery device.” However, this verbiage appears to be used already in claim 19, lines 2 and 8-10.
Claim 35, line 2, “wherein the medicament delivery device comprises a cartridge containing medicament.” However, this verbiage appears to be used already in claim 33, line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 24 and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites the limitation “a medicament delivery device comprising a cartridge for medicament” in lines 2-3. However, it is unclear if this “a medicament delivery device comprising a cartridge for medicament” is a further reference to “a 
	Claim 35 recites the limitation “a cartridge containing medicament” in line 2. However, it is unclear if this “a cartridge containing medicament” is a further reference to “a cartridge for medicament” of claim 33, line 3, or if it is a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a cartridge containing medicament” in line 2 of claim 33 as “the cartridge for medicament”.
Claim Rejections - 35 USC § 102
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9)	Claims 19, 24-26, 28-29, 31-35, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quinn (W.I.P.O. No. 2012158135), hereinafter Quinn.


    PNG
    media_image1.png
    483
    292
    media_image1.png
    Greyscale

Annotated Fig. 18
Regarding claim 24, Quinn teaches the injection needle assembly according to claim 19, wherein the injection needle assembly is configured to couple to the medicament delivery device (Fig. 18; 300) comprising the cartridge for medicament (Fig. 18; 308), and wherein the sealing membrane is configured to seal the distal end of the injection needle prior to the injection needle assembly being coupled to said medicament delivery device (Examiner interprets the sealing membrane to the configured to seal the distal end of the injection needle prior to the injection needle assembly being coupled to the medicament delivery device since the sealing assembly and injection needle holder are both slidably disposed within the medicament delivery 
Regarding claim 25, Quinn teaches the injection needle assembly according to claim 19, wherein the spaced element comprises a central passage (as shown in Annotated Fig. 18) through which the injection needle extends.
Regarding claim 26, Quinn teaches the injection needle assembly according to claim 25, wherein the central passage is configured such that the injection needle is not in contact with the spacer element (as shown in Annotated Fig. 18).
Regarding claim 28, Quinn teaches the injection needle assembly according to claim 19, wherein a part of the spacer element is fixed to the injection needle holder [Paragraph 0027].
Regarding claim 29, Quinn teaches the injection needle assembly according to claim 19, comprising a deformable injection needle shield (Fig. 18; 316) for shielding the proximal end of the injection needle (Examiner interprets the injection needle shield to be “deformable”, as the term is not explicitly defined within Applicant’s specification, and materials of which an injection needle shield would be made – such as plastic and glass – are all “deformable” under the correct conditions).
Regarding claim 31, Quinn teaches the injection needle assembly according to claim 19, wherein the injection needle holder comprises an engaging element (Fig. 18; 312) configured to engage a corresponding engaging element (Fig. 18; 318) of the medicament delivery device to connect the injection needle assembly to the medicament delivery device [Paragraphs 0027 and 0033].

Regarding claim 33, Quinn teaches a medicament delivery device assembly (as shown in Figs. 17 and 18) comprising: an injection needle assembly (Fig. 18; 312, 320, 324, 332, and 338) for coupling to a medicament delivery device (Fig. 17; 300) which comprises a cartridge (Fig. 18; 308) for medicament, the injection needle assembly comprising: an injection needle holder (Fig. 18; 312 and 320); an injection needle (Fig. 18; 324) fixed to the injection needle holder, the injection needle having a proximal end (end towards where reference character “324” is directed) and a distal end (end opposite the proximal end); and a sealing assembly (Fig. 18; 332 and 338) for sealing the distal end of the injection needle, wherein the sealing assembly comprises a spacer element (as shown in Annotated Fig. 18) surrounding the distal end of the injection needle and a sealing membrane (Fig. 18; 332) configured to seal the distal end of the injection needle prior to the injection needle assembly being coupled to the medicament delivery device (Examiner interprets the sealing membrane to the configured to seal the distal end of the injection needle prior to the injection needle assembly being coupled to the medicament delivery device since the sealing assembly and injection needle holder are both slidably disposed within the medicament delivery device [Paragraph 0027], making them capable of working to seal the distal end of the injection needle prior to the 
Regarding claim 34, Quinn teaches the medicament delivery device assembly according to claim 33, wherein the injection needle assembly is releasably connected to the medicament delivery device [Paragraph 0027].
Regarding claim 35, Quinn teaches the medicament delivery device assembly according to claim 33, wherein the medicament delivery device comprises the cartridge for medicament (Fig. 18; 308).
Regarding claim 38, Quinn teaches a method of assembling a medicament delivery device assembly, the method comprising: providing a medicament delivery device (Fig. 17; 300); providing an injection needle assembly (Fig. 18; 312, 320, 324, 332, and 338) for coupling to the medicament delivery device which comprises a cartridge (Fig. 18; 308) for medicament, the injection needle assembly comprising an injection needle holder (Fig. 18; 312 and 320), an injection needle (Fig. 18; 324) fixed to said injection needle holder and having a proximal end (end towards where reference character “324” is directed) and a distal end (end opposite the proximal end), and a sealing assembly (Fig. 18; 332 and 338) having a spacer element (as shown in Annotated Fig. 18) surrounding the distal end of the injection needle and a sealing membrane (Fig. 18; 332) configured to seal the distal end of the injection needle prior to the injection needle assembly being coupled to the medicament delivery device (Examiner interprets the sealing membrane to the configured to seal the distal end of the injection needle prior to the injection needle assembly being coupled to the medicament delivery device since the sealing assembly and injection needle holder are 
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claims 20, 27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn.
	Regarding claim 20, Quinn teaches the injection needle assembly according to claim 19. While Quinn does not explicitly teach that the spacer element is deformable, Quinn does teach that the sealing membrane is deformable, as it is designed to be pierced by the needle [Paragraph 0029]. Since the sealing membrane and the spacer element are made from the same deformable material, it would have been obvious to 
	Regarding claim 27, Quinn teaches the injection needle assembly according to claim 19. While Quinn does not explicitly teach that the spacer element is made of a resilient material, Quinn does teach that the sealing membrane is resilient, as it is designed to be pierced by the needle [Paragraph 0029]. Since the sealing membrane and the spacer element are made of the same resilient material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the space element be made of a resilient material.
Regarding claim 36, Quinn teaches the medicament delivery device assembly according to claim 33. While Quinn does not explicitly teach that the spacer element is deformable, Quinn does teach that the sealing membrane is deformable, as it is designed to be pierced by the needle [Paragraph 0029]. Since the sealing membrane and the spacer element are made from the same deformable material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the spacer element be deformable.
13)	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Conway (U.S. PGPUB 20040210197), hereinafter Conway.
	Regarding claim 30, Quinn teaches the injection needle assembly according to claim 29. While Quinn does teach that the injection needle shield may be in a state such that the injection needle shield entirely surrounds the proximal end of the injection needle (as shown in Fig. 18), Quinn fails to teach wherein: the injection needle shield is deformable between a shielding position and a retracted position; in the shield position, 
	Conway teaches an injection needle assembly (Fig. 1; 10), the injection needle assembly comprising: an injection needle holder (Fig. 19A; 14 and 24); and injection needle (Fig. 19A; 22) fixed to the injection needle holder, the needle having a proximal end (Fig. 19A; 36) and a distal end (Fig. 6; 34); and a deformable injection needle shield (Fig. 19A; 28) for shield the proximal end of the injection needle (as shown in Fig. 18); wherein the injection needle shield is deformable between a shield position (as shown in Fig. 19C) and a retracted position (as shown in Fig. 19A); in the shield position, the injection needle shield is in an extended state such that the injection needle shield entirely surrounds the proximal end of the injection needle; and in the retracted position, the injection needle shield is in a retracted state such that the proximal end of the injection needle extends beyond the injection needle shield (as shown in Fig. 19A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection needle shield of Quinn to be retractable, as taught by Conway. Doing so would allow for further protection of the user from the needle after usage [Conway, Paragraphs 0009-0011].
Allowable Subject Matter
14)	Claims 21-23 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783